Citation Nr: 1616980	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction of rating for a cervical spine disability from 20 percent to 10 percent, effective February 9, 2009, was proper.  

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

3.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  

The Veteran testified at a hearing in July 2011 before the undersigned.  A copy of the transcript is of record.  

In April 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  


REMAND

In a April 2013 remand, the Board requested that outstanding VA treatment records be obtained, which has been done.  The Board also requested that the Veteran be provided a VA examination to determine the current severity of cervical and lumbar spine disabilities.  The evidence of record shows that the Veteran was notified that a VA examination had been scheduled to take place in June 2013.  There is no examination report of record.  There is nothing in the record to indicate whether or not the Veteran reported for the examination.  In addition, even if conducted, that examination is almost three years old and is stale.  Therefore, he should be scheduled for an examination.

When a reduction in rating of a service-connected disability would result in a reduction or discontinuance of payments, the provisions of 38 C.F.R. § 3.105(e) apply.  In the April 2013 remand, the Board noted that the readjudication of the increased rating claims may impact whether the Veteran is entitled to the reduction due process requirements set forth in 38 C.F.R. § 3.105(e).  As a result, the reduction claim was remanded as inextricably intertwined with the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board requested readjudication of the Veteran's claims after completing the required development.  That was not done.  The record does not show that a supplemental statement of the case was issued, although pertinent VA treatment records were associated with the claims file.  Therefore, there was not substantial compliance with the Board's April 2013 remand request.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the June 2013 VA spine examination was conducted.  If it was, associate the report of the examination with the Veteran's claims file.  

2.  Then, schedule the Veteran for a VA spine examination of the lumbar and cervical spine.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of that finding.  The examiner must determine the current severity of the Veteran's cervical and lumbar spine disabilities, and their impact on his daily activities and ability to work.  The examiner must provide all findings, along with a complete rationale for all opinions, in the examination report.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

